 Case: 1:20-cr-00392-SO Doc #: 59 Filed: 12/22/20 1 of 2. PageID #: 369




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,                        )       CASE NO.: 1:20 CR 392
                                                 )
                                                 )
        Plaintiff                                )       JUDGE SOLOMON OLIVER, JR.
                                                 )
   v.                                            )
                                                 )
CHARLES VACCARO,                                 )
DROR SVORAI,                                     )
DENNIS RUGGERI,                                  )
                                                 )
        Defendants                               )       ORDER




          A Telephonic Pretrial Status Conference was held on December 17, 2020 with counsel and

on the record. AUSAs Alejandro Abreu, Brad Beeson and James Morford were present for the

government. Attorneys Paul Flannery, David Sobel and Russell J. Williams were present for

Defendants Charles Vaccaro, Dror Svorai and Dennis Ruggeri, respectively. Counsel for the

Government indicated that, although a voluminous amount of discovery has already been produced,

there is still a substantial amount of discovery outstanding, including recorded statements and

custodial interviews. After hearing from the parties, the court indicated that all outstanding discovery

should be provided within the next 90 days. The court finds, under 18 U.S.C. § 3161(h)(7)(A) and

(B), the ends of justice served by continuance of trial outweigh the best interests of the public and

the Defendant in a speedy trial.

           The court will hold a Telephonic Status Conference on March 18, 2021 at 2:00 p.m. to
Case: 1:20-cr-00392-SO Doc #: 59 Filed: 12/22/20 2 of 2. PageID #: 370




discuss whether the court needs to address the pending Motions for Bill of Particulars, (ECF No.

27 and 31).

         Further, the court will hold a Status Conference by Zoom video on January 28, 2021 at

11:00 a.m. to discuss the pending Motions to Withdraw as Counsel, (ECF Nos. 57 and 57) and all

issues relevant to Defendant Vaccaro’s representation going forward. Defendant Vaccaro must be

present for the conference.

         IT IS SO ORDERED.

                                                /s/SOLOMON OLIVER, JR.
                                                UNITED STATES DISTRICT JUDGE
December 22, 2020
